Case 4:20-cv-01394 Document 26 Filed on 02/09/21 in TXSD Page 1 of 9
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                               February 09, 2021
                                                                               Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        JOHN JUANOPULOS,              § CIVIL ACTION NO.
                 Plaintiff,           § 4:20-cv-01394
                                      §
                                      §
               vs.                    § JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        SALUS CLAIMS                  §
        MANAGEMENT LLC,               §
        et al,                        §
                  Defendants.         §

                  MEMORANDUM AND OPINION ON REMAND

            The motion by Plaintiff John Juanopulos to remand this
       action to state court is granted. Dkt 16.
                1. Background
            Juanopulos owns J&A Paint and Body Shop. He alleges that
       he is the sole proprietor and its only employee. He purchased an
       occupational injury benefit plan for his business through
       Defendant Life Insurance Company of North America (LINA).
       Dkt 1-3 at ¶ 8. The plan in relevant part provided “certain medical
       benefits for Covered Employees who sustain an occupational
       injury.” Dkt 22-1 at 3.
            Juanopulos alleges that he kept a gun at his office to provide
       on-premises security. He inadvertently shot himself in the
       stomach while at work when attempting to remove a stuck bullet.
       He filed a claim with LINA for medical and disability benefits
       under his plan. Dkt 1-3 at ¶¶ 9–10.
            Defendant Salus Claims Management LLC is a third-party
       administrator responsible for managing work-related injury
       benefit claims. Defendant Matt Reiter is a Salus employee. He
       denied the claim, asserting that using or cleaning a gun wasn’t
Case 4:20-cv-01394 Document 26 Filed on 02/09/21 in TXSD Page 2 of 9




       within the covered scope of employment. Id at ¶ 11. Juanopulos
       appealed in writing to explain that he carried a gun “for my
       protection and my employee’s protection.” Id at ¶ 12 (screenshot
       of appeal letter). Salus denied the appeal. Id at ¶ 13.
            Juanopulos filed suit against LINA, Salus, and Reiter in
       Texas state court, alleging violations of the Texas Insurance Code
       and the Texas Deceptive Trade Practices Act, along with claims
       for fraud, breach of contract, and breach of the duty of good faith
       and fair dealing. See generally Dkt 1-3. Salus and Reiter timely
       removed on assertion that all claims are preempted as exclusively
       governed by the Employee Retirement Income Security Act of
       1974. Dkt 1 at 3–4. Juanopulos moved to remand, arguing that
       his plan isn’t governed by ERISA. Dkt 16.
                 2. Legal Standard
            A defendant may typically remove any action from state
       court where “original jurisdiction” also exists in federal court.
       28 USC § 1441(a). But a district court must remand the case to
       state court if “at any time before final judgment it appears that
       the district court lacks subject matter jurisdiction.” 28 USC
       § 1447(c).
            The removal statute is strictly construed in favor of remand.
       Manguno v Prudential Property & Casualty Insurance, 276 F3d 720,
       723 (5th Cir 2002). The removing party bears the burden of
       showing not only that federal jurisdiction exists, but also that
       removal was proper. Ibid, citing De Aguilar v Boeing Co, 47 F3d
       1404, 1408 (5th Cir 1995). This is no easy lift. A presumption
       exists against subject-matter jurisdiction, which “must be
       rebutted by the party bringing an action to federal court.” Coury v
       Prot, 85 F3d 244, 248 (5th Cir 1996) (citation omitted). The Fifth
       Circuit holds that any “doubts regarding whether removal
       jurisdiction is proper should be resolved against federal
       jurisdiction.” Acuna v Brown & Root, Inc, 200 F3d 335, 339 (5th Cir
       2000). A respected treatise on federal jurisdiction counsels that
       “issues of fact raised by a motion to remand are for the court
       alone to decide, with the removing party carrying the burden of
       proof.” Charles Alan Wright and Arthur R. Miller, Federal Practice
       & Procedure § 43 (West 2d ed April 2019 update).




                                       2
Case 4:20-cv-01394 Document 26 Filed on 02/09/21 in TXSD Page 3 of 9




            The existence of federal subject-matter jurisdiction is
       determined at the time of removal. See In re Bissonnet Investments
       LLC, 320 F3d 520, 525 (5th Cir 2003), citing Arnold v Garlock,
       278 F3d 426 434 (5th Cir 2002). This includes consideration of
       “the claims in the state court petition as they existed at the time
       of removal.” Manguno, 276 F3d at 723 (citation omitted).
       Juanopulos here filed an amended complaint after removal.
       Dkt 17. This was timely as of right under Rule 15(a)(1)(B) of the
       Federal Rules of Civil Procedure. Even so, only the original
       complaint will be considered for purposes of remand.
            Actions presenting claims arising under federal law are
       plainly removable. See 28 USC § 1331; see also Gutierrez v Flores,
       543 F3d 248, 215 (5th Cir 2008). Whether a particular case arises
       under federal law turns on the well-pleaded complaint rule. PCI
       Transportation, Inc v Fort Worth & Western Railroad Co, 418 F3d 535,
       543 (5th Cir 2005). By this, federal jurisdiction exists “only when
       a federal question is presented on the face of plaintiff’s properly
       pleaded complaint.” Ibid (citations omitted). No federal question
       appears on the face of the complaint here, as Juanopulos asserts
       what appear to be only violations of the Texas Insurance Code
       and related state-law torts and remedies. Dkt 1-3 at 7–13.
            But there is an exception to the well-pleaded complaint rule.
       A state-law cause of action can be removed where a federal
       statute wholly displaces the claim through complete preemption.
       Beneficial National Bank v Anderson, 539 US 1, 8 (2003). One such
       statute is ERISA, codified at 29 USC § 1001 et seq. See Aetna
       Health Inc v Davila, 542 US 200, 208 (2004); McAteer v Silverleaf
       Resorts, Inc, 514 F3d 411, 416–17 (5th Cir 2008). Its expansive
       preemption provisions are “intended to ensure that employee
       benefit plan regulation would be exclusively a federal concern.”
       Aetna Health, 542 US at 208 (citation omitted). Cases presenting
       claims governed by ERISA are thus removable to federal court
       for the very reason that state-law claims are preempted. Cantrell v
       Briggs & Veselka Co, 728 F3d 444, 448 (5th Cir 2013).
                  3. Analysis
            The parties dispute whether ERISA applies to this case.
       More particularly, they dispute whether the at-issue occupational
       injury benefit plan is subject to ERISA. If it is, then ERISA may




                                        3
Case 4:20-cv-01394 Document 26 Filed on 02/09/21 in TXSD Page 4 of 9




       preempt the asserted causes of action. If it’s not, there’s no
       preemption—meaning that subject-matter jurisdiction is lacking,
       and the case must be remanded.
            ERISA was enacted by Congress in relevant part to protect
       “the interests of participants in employee benefit plans and their
       beneficiaries.” 29 USC § 1001(b). It applies to “any employee
       benefit plan . . . established or maintained” by (among others)
       “any employer engaged in commerce.” See 29 USC § 1003(a)
       (coverage). Such plan can be either “an employee welfare benefit
       plan” or an “employee pension benefit plan” (or both).
       29 USC § 1002(3) (definition of employee benefit plan). The plan at
       issue here is, if anything, an employee welfare benefit plan. See
       29 USC § 1002(1) (definition of employee welfare benefit plan);
       see also Dkt 22-1.
            Some other definitions are necessary. An employee is defined
       in somewhat circular fashion as “any individual employed by an
       employer.” See 29 USC § 1002(6). More important here, a
       participant is defined as any employee or former employee “who
       is or may become eligible to receive a benefit” from an employee
       benefit plan as defined above, or “whose beneficiaries may be
       eligible to receive any such benefit.” 29 USC § 1002(7). And a
       beneficiary is “a person designated by a participant, or by the terms
       of an employee benefit plan, who is or may become entitled to a
       benefit thereunder.” 29 USC § 1002(8). Properly understood, all
       participants in ERISA plans are employees, but not all employees
       must be participants. For example, see Habets v Waste Management,
       363 F3d 378, 386 (5th Cir 2004); Nugent v Jesuit High School, 625
       F2d 1285, 1288 (5th Cir 1980) (citations omitted).
            The Fifth Circuit has set out three distinct inquiries that
       courts must resolve to determine whether a particular plan
       qualifies as an employee welfare benefit plan under ERISA.
       These are:
                  o First, whether the plan exists;
                  o Second, whether it falls within the safe-harbor
                       provision established by the Department of Labor,
                       which pertains to 29 CFR § 2510.3-1(j); and
                  o Third, whether it satisfies the primary elements of an
                       ERISA “‘employee benefit plan’—establishment or



                                        4
Case 4:20-cv-01394 Document 26 Filed on 02/09/21 in TXSD Page 5 of 9




                     maintenance by an employer intending to benefit
                     employees.”
       Meredith v Time Insurance Co, 980 F2d 352, 355 (5th Cir 1993). The
       particular plan isn’t governed by ERISA if any of these inquiries
       is answered in the negative. Ibid.
            The parties purport to dispute only the last inquiry—whether
       the subject plan was established or maintained to benefit
       employees. But their dispute in this regard is in part factual,
       concerning whether the subject plan covers more than just
       Juanopulos as an owner—or more precisely, whether it also
       covers an employee besides him. The Fifth Circuit in House v
       American United Life Insurance Company made clear that a dispute of
       that nature is better characterized as one pertaining to the first
       inquiry—whether a plan governed by ERISA even exists.
       499 F3d 443, 450 (5th Cir 2007).
            However approached here—first inquiry or third—the
       answer to each is negative. And so this particular plan isn’t
       governed by ERISA.
            Generally, with respect to the first inquiry, an ERISA plan
       “is established if from the surrounding circumstances a
       reasonable person can ascertain the intended benefits, a class of
       beneficiaries, the source of financing, and procedures for
       receiving benefits.” Donovan v Dillingham, 688 F2d 1367, 1373
       (11th Cir 1982, en banc); see also Memorial Hospital System v
       Northbrook Life Insurance Co, 904 F2d 236, 240–41 (5th Cir 1990)
       (adopting Donovan); Meredith, 980 F2d at 355. And an employee
       welfare benefit plan—being the type of employee benefit plan at
       issue—“requires (1) a ‘plan, fund, or program’ (2) established or
       maintained (3) by an employer or by an employee organization,
       or by both, (4) for the purpose of providing medical, surgical,
       hospital care, sickness, accident, disability, death, unemployment
       or vacation benefits, apprenticeship or other training programs,
       day care centers, scholarship funds, prepaid legal services or
       severance benefits (5) to participants or their beneficiaries.”
       Donovan, 688 F2d at 1371, citing 29 USC § 1002(1). It is that last
       aspect that is mainly disputed here.
            The Department of Labor has determined by regulation that
       “the term ‘employee benefit plan’ shall not include any plan, fund



                                       5
Case 4:20-cv-01394 Document 26 Filed on 02/09/21 in TXSD Page 6 of 9




       or program, other than an apprenticeship or other training
       program, under which no employees are participants covered
       under the plan, as defined in paragraph (d) of this section.”
       29 CFR § 2510.3-3(b). In construing this regulation, the Fifth
       Circuit specifically holds, “An owner of a business is not
       considered an ‘employee’ for purposes of determining the
       existence of an ERISA plan; in other words, ERISA does not
       govern a plan whose only fully vested beneficiaries are a
       company’s owners.” House, 499 F3d at 450 (emphasis in original,
       citation omitted). Other circuits agree with this proposition. For
       example, see Slamen v Paul Revere Life Insurance Co, 166 F3d 1102,
       1105 (11th Cir 1999); In re Watson, 161 F3d 593, 596–97
       (9th Cir 1998); Securities and Exchange Commission v Johnston,
       143 F3d 260, 262–63 (6th Cir 1998).
            Juanopulos squarely alleges in his original complaint that he
       purchased the subject plan “to protect himself as the owner and
       sole employee” of his shop “in the event that he suffered an
       injury on-the-job.” Dkt 1-3 at ¶ 8. Juanopulos is thus considered
       here to be not only the owner and sole employee of J&A Paint
       and Body Shop, but also the only participant in the subject plan.
       As such, ERISA doesn’t govern it.
            Salus and Reiter raise several arguments to the contrary.
            First, they argue that ERISA governs the subject plan because
       Juanopulos was a working owner. Dkt 1 at 5. That assertion is
       entirely contrary to Meredith v Time Insurance Company. The Fifth
       Circuit there dealt with the owner of a small flower and fruit
       basket company “which she organized as a sole proprietorship,
       employing herself and, ostensibly, her husband.” 980 F2d at 353.
       And it specifically considered whether she “is both an employer
       and an employee for the purposes of ERISA” so as to make the
       plan “an employee welfare benefit plan.” Id at 356. In short, no.
       Id at 356–57. A sole proprietor “is not an employer because she
       has no employees and plans without employees are, by definition,
       not regulated by ERISA.” Id at 358.
            Salus and Reiter also argue on this point that the decision by
       the Supreme Court in Raymond B. Yates, MD, PC Profit Sharing
       Plan v Hendon, 541 US 1 (2004), abrogated Meredith. Dkt 22 at 9.
       But Yates was itself equally clear that plans covering “only sole




                                       6
Case 4:20-cv-01394 Document 26 Filed on 02/09/21 in TXSD Page 7 of 9




       owners or partners” fall outside of ERISA’s domain. 541 US
       at 21. And the Fifth Circuit continues to follow Meredith, even
       expressly incorporating the Yates holding into its analysis under
       Meredith. See House, 499 F3d at 450; see also Peace v American
       General Life Insurance Company, 462 F3d 437, 439 & n 3 (5th Cir
       2006). Argument to the contrary isn’t tenable.
            Second, Salus and Reiter argue that ERISA governs the at-
       issue plan because it covers “an entire class of actual or potential
       employees, not just Plaintiff.” Dkt 22 at 10; Dkt 1 at 5. They
       further argue that “ERISA applies to all actual or potential plan
       participants and beneficiaries.” Ibid. But they curiously avoid
       mention (again) of 29 CFR § 2510.3-3(b). It plainly states in part
       that “the term ‘employee benefit plan’ shall not include any plan,
       fund or program, other than an apprenticeship or other training
       program, under which no employees are participants covered under the
       plan.” (emphasis added). The Supreme Court holds that courts
       must interpret and apply 29 USC § 1003(a) in light of this
       regulation. Yates, 541 US at 24. And so, plans covering “only sole
       owners or partners and their spouses” fall outside ERISA’s
       domain, while “working owners and their nonowner employees,
       on the other hand, fall entirely within ERISA’s compass.” 541 US
       at 21 (emphasis in original); see also House, 499 F3d at 450;
       Meredith, 980 F2d at 358.
            Third, Salus and Reiter argue that statements in the plan itself
       control and subject it to ERISA. Dkt 22 at 6–7. For instance, the
       plan describes itself as an “employee benefit plan” under ERISA,
       and states that it “shall be construed and enforced pursuant to
       federal law under ERISA.” Dkt 22-1 at 4–5. But “whether an
       entity intended ERISA to govern is not relevant; rather ‘ERISA
       protection and coverage turns on whether the [plan] satisfies the
       statutory definition.’’’ Smith v Regional Transit Authority, 827 F3d
       412, 420 (5th Cir 2016) (alteration in original), quoting Meredith,
       980 F2d at 354; see also MDPhysicians & Associates, Inc v State Board
       of Insurance, 957 F2d 178, 183 n 7 (5th Cir 1992). Other circuits
       have also concluded that “an employer’s mere labeling of a plan”
       as subject to ERISA doesn’t make it so. McMahon v Digital
       Equipment Corp, 162 F3d 28, 38 (1st Cir 1998); see also Langley v
       DaimlerChrysler Corp, 502 F3d 475, 481 (6th Cir 2007); Stern v IBM,




                                        7
Case 4:20-cv-01394 Document 26 Filed on 02/09/21 in TXSD Page 8 of 9




       326 F3d 1367, 1374 (11th Cir 2003). As such, the provisions cited
       by Salus and Reiter are neither pertinent nor dispositive. Indeed,
       while the plan is labeled as an ERISA plan, that label appears to
       be completely contrary to law as set out by 29 CFR § 2510.3-3(b).
            Fourth, Salus and Reiter argue that Juanopulos hasn’t “shown
       that he was the sole employee of J&A.” Dkt 22 at 10. They point
       to a letter by Juanopulos appealing the denial of his claim, which
       states, “I, John Juanopulos, am the owner operator of J&A Paint
       and Body Shop in Houston as well as a tow truck operator. For
       my two businesses I carry a gun with me for my protection and
       my employee’s protection.” Dkt 1-3 at ¶ 12 (screenshot of appeal
       letter). They also point to a witness report from someone
       designated as a “co-worker” who was present when Juanopulos
       injured himself. Dkt 22-1 at 7.
            Juanopulos pleaded without equivocation in his original
       complaint that he is the owner and sole employee of J&A Paint
       and Body Shop. Dkt 1-3 at ¶ 8. Neither the letter nor the witness
       report is dispositive to the contrary. The report indicates that the
       witness simply ticked the box for “co-worker,” where the only
       other options were “relative” or “other.” Dkt 22-1 at 7. Even as
       to the more specific phrasing in the letter, Juanopulos submits an
       uncontradicted affidavit that this person isn’t an actual employee
       of the body shop, but rather best fits legal description as an
       independent contractor. See Dkt 16-2 at ¶ 10; see also Dkt 16 at
       9–10. And Juanopulos provides corroborating evidence, noting
       that he paid $58.39 per month for his plan solely for his own
       coverage—which is valued at $58.39 per participant. Dkt 16-2 at
       ¶ 4. To the extent doubt might exist on this factual issue, it is
       resolved in favor of remand. See Acuna, 200 F3d at 339; Wright
       & Miller, Federal Practice & Procedure § 43.
            Juanopulos has established that he is the sole participant in
       the J&A Paint and Body Shop occupational injury benefit plan.
       Dkt 1-3 at ¶ 8. There’s no compelling argument or evidence to
       the contrary. The plan at issue thus isn’t subject to ERISA. The
       action must be remanded to state court.
                 4. Conclusion
            The motion by Plaintiff John Juanopulos to remand this
       action to state court is GRANTED. Dkt 16.



                                        8
Case 4:20-cv-01394 Document 26 Filed on 02/09/21 in TXSD Page 9 of 9




           This case is REMANDED to the 269th Judicial District Court
       of Harris County, Texas.
           The Clerk of Court must provide a copy of this order to the
       District Clerk for Harris County, Texas.
           SO ORDERED.

           Signed on February 9, 2021, at Houston, Texas.



                                   Hon. Charles Eskridge
                                   United States District Judge




                                     9
